     Case 2:20-cv-01253-APG-EJY Document 3 Filed 07/10/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    RUSLAN KIRILYUK,                                            Case No. 2:20-cv-01253-APG-EJY
 4                   Plaintiff                                                   ORDER
 5           v.
 6    CORE CIVIC, et al.,
 7                   Defendants
 8   I.     DISCUSSION

 9          On July 6, 2020, Plaintiff, an inmate in the custody of the Nevada Southern Detention Center

10   (“NSDC”), filed an application to proceed in forma pauperis together with a civil rights complaint

11   under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1). Plaintiff’s application to proceed in forma pauperis is

12   incomplete. Plaintiff has not submitted an inmate account statement. If Plaintiff has not been at the

13   NSDC facility a full six-month period, Plaintiff must still submit an inmate account statement for

14   the dates he has been present at the facility.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

16   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action

17   without prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must

18   submit all three of the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

20          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

22          (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

24   six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must still

25   submit an inmate account statement for the dates he has been present at the facility.

26          Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis (ECF No.

27   1) without prejudice because the application is incomplete. The Court grants Plaintiff a one-time

28
     Case 2:20-cv-01253-APG-EJY Document 3 Filed 07/10/20 Page 2 of 3



 1   extension to file a fully complete application to proceed in forma pauperis containing all three of

 2   the required documents. Plaintiff must file a fully complete application to proceed in forma pauperis

 3   on or before September 7, 2020. Absent unusual circumstances, the Court will not grant any further

 4   extensions of time. If Plaintiff is unable to file a fully complete application to proceed in forma

 5   pauperis with all three required documents on or before September 7, 2020, the Court will dismiss

 6   this case without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to

 7   acquire all three of the documents needed to file a fully complete application to proceed in forma

 8   pauperis. A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 9   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

10   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an

11   application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before

12   September 7, 2020 to proceed with this case. The Court will retain Plaintiff’s civil rights complaint

13   (ECF No. 1-1), but the Court will not file the complaint unless and until Plaintiff timely files a fully

14   complete application to proceed in forma pauperis with all three documents or pays the full $400

15   filing fee.

16   II.     CONCLUSION

17           For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s application to proceed

18   in forma pauperis (ECF No. 1) is denied without prejudice. Plaintiff may file a new and fully

19   complete application to proceed in forma pauperis that includes all three documents by September

20   7, 2020.

21           IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

22   form application to proceed in forma pauperis by an inmate, as well as the document entitled

23   information and instructions for filing an in forma pauperis application.

24           IT IS FURTHER ORDERED that on or before September 7, 2020, Plaintiff shall either pay

25   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50

26   administrative fee) or file with the Court:

27

28
                                                      -2-
     Case 2:20-cv-01253-APG-EJY Document 3 Filed 07/10/20 Page 3 of 3



 1           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

 2           approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

 3           3),

 4           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 5           (i.e. page 4 of this Court’s approved form), and

 6           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 7           six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

 8           must still submit an inmate account statement for the dates he has been present at the facility.

 9           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

10   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action

11   on or before September 7, 2020, the Court will dismiss this action without prejudice for Plaintiff to

12   refile the case with the Court, under a new case number, when Plaintiff has all three documents

13   needed to file a complete application to proceed in forma pauperis.

14           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (Docket

15   No.1-1) but will not file it at this time.

16           Dated this 10th day of July, 2020

17

18
                                                    ELAYNA J. YOUCHAH
19                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                      -3-
